Citation Nr: 1759317	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from January 1989 to January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran failed to report to his local office hearing scheduled in March 2011, and the Veteran did not request a hearing before a Veterans Law Judge in his substantive appeal.  Therefore, there is no hearing request pending before the Board.  

This matter was previously before the Board in November 2016 and was remanded for further development.  As the case is presently before the Board for further appellate review, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that he injured his neck as a result of participating in a boxing match while in service.  Service treatment records (STRs) show that the Veteran suffered a head injury in 1990 and complained of a lump on the back of his head in August 1991.  A VA examination in April 2000 for the Veteran's back claim, also diagnosed the Veteran with a cervical strain.  

After filing a claim for his neck condition, the Veteran was scheduled for a VA examination to determine the etiology of his neck disability and to determine whether the condition is related to his active duty service.  However, the Veteran failed to report to said examination and did not provide good cause for his failure to report.  To that end, the Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate.  Wood v. Derwinski, 1 Board. App. 190 (1991); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (notes that a veteran cannot passively wait for help from VA).

As a medical opinion is pertinent for proper adjudication of the Veteran's claim, 
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all of the Veteran's outstanding VA treatment records, if any, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for another VA examination.  Advise the Veteran of the importance of reporting and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2017).  A copy of any notification letter advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  

3.  The examiner should identify all current neck disabilities and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or 
greater probability) that any of the identified neck disabilities was caused by the Veteran's boxing while in service, or any other event in service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or 
greater probability) that any of the identified neck disabilities is proximately due to or aggravated by the Veteran's service-connected lumbar spine disability.

The examiner should note aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  

4.  All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  After completion of the above, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




